DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-11 are pending. Claims 1, 3, 5-7, and 11 have been amended as per Applicants' request. Claims 2 and 12 have been canceled as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on November 29, 2021

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohgishi (US 2010/0220359) (hereinafter Ohgishi) (published September 02, 2010).

Regarding Claim 1, Ohgishi discloses a computer comprising: a memory; and a processor connected to the memory,


“The control unit 120 includes a CPU and a peripheral control circuit, and controls operations of the image forming apparatus 101” (Ohgishi [0072])

wherein the processor is configured to: execute an operating system (OS), and a plurality of processes on the OS,
“The software 121 is provided to govern the operations of the image forming apparatus 101, and includes an OS 123, an application program 129, and so forth” (Ohgishi [0073])

“The OS 123 is fundamental software provided to manage and/or control operations of the hardware and/or the software of the image forming apparatus 101” (Ohgishi [0074])

the plurality of processes include a virtual storage device and an application,
“the OS-management-memory-region managing unit 125 generates the window region, which is a common address space provided so that the OS side (kernel) can access the user space when the image forming apparatus 101 is started, and the kernel can access a non-managed region through the use of the window region” (Ohgishi [0076] the kernel with the window region would be the virtual storage device)

“The application program 129 is a program used by the image forming apparatus 101 in performing operations. For example, the application program 129 includes the scanner data read program 131, a data compression program 133, and other programs that will be described in detail in the following items” (Ohgishi [0079])

allocate a portion of the memory, which is managed by the OS as an OS-managed area, manage another portion of the memory, which is mounted on the computer, but is not managed by the OS, as an OS-unmanaged area,
“In the memory management device, a physical memory space is divided into a management region that can be managed by the OS and a non-management region that is not managed by the OS. The memory management device includes an OS-management-memory-region managing unit that assigns the management region to a virtual memory space and that can acquire and/or free a memory space included in the management region, and an OS-non-management-memory-region managing unit (IOMEM) that assigns the non-management region to the virtual memory space and that allows an application program to acquire and/or free a memory space included in the non-management region” (Ohgishi [0042])

“In a known memory management system, the entire memory space except part thereof, such as a region used for I/O, is managed by the OS-management-memory-

“The IOMEM (OS-non-management-memory-region managing unit; OS-non-management-region access means) 127 is the most characteristic functional unit according to an embodiment of the present invention. Namely, the IOMEM defines a memory region that is not managed by the OS (except the I/O region) and assigns the memory region (OS-non-management-memory region) to the virtual memory space” (Ohgishi [0077])

allocate a first physical area of the OS- managed area of the memory to the application,
“in the image forming apparatus of the above-described embodiment, only a part of the region, which is used by the kernel, a program, and so forth, is managed by the OS-management-memory-region managing unit 125” (Ohgishi [0075])

allocate a second physical area, which is different than the first physical area, of the OS-unmanaged area of the memory to the virtual device,
“the IOMEM defines a memory region that is not managed by the OS (except the I/O region) and assigns the memory region (OS-non-management-memory region) to the virtual memory space” (Ohgishi [0077])

allocate a third physical area of the OS-managed area, which is different than the first physical area and the second physical area and is a continuous physical area, to a first process which is used by both the virtual storage device and the application and
“The OS-management-memory-region managing unit 125 defines and assigns a memory region managed by the OS, finds and acquires a free region upon receiving a request to use the memory, the request being transmitted from a program or the like, and frees the region when the use of the memory is finished” (Ohgishi [0075] the acquired free region would be different from the first and second physical area and is to be used as the window region)

“the OS-management-memory-region managing unit 125 generates the window region, which is a common address space provided so that the OS side (kernel) can access the user space when the image forming apparatus 101 is started, and the kernel can access a non-managed region through the use of the window region” (Ohgishi [0076] see fig. 2B and 2C, window region is a continuous physical area used by the virtual storage device)


“when referencing the DMA-transferred data through a user application, cache invalid processing is performed to synchronize a CPU cache and real memory. The window region is provided to perform the cache invalid processing as a virtual address. If no window region is provided, the window region should be dynamically defined and freed so as to maintain coherency, which affects the processing performance” (Ohgishi [0054])

“The minimum size of the window region is determined based on the region provided to execute the above-described DMA transfer and the region used to perform cache invalid processing so as to maintain the cache coherency” (Ohgishi [0055])

Regarding Claim 11, Ohgishi discloses a memory management method of a computer including a memory and a processor connected to the memory, the method executed by the processor, the method comprising:
“The main memory 119 is a storage device including a dynamic random access memory (DRAM). The main memory 119 stores the software 121 of the image forming apparatus 101, and writes and/or reads data as a primary storage device” (Ohgishi [0071])

“The control unit 120 includes a CPU and a peripheral control circuit, and controls operations of the image forming apparatus 101” (Ohgishi [0072])

executing an operating system (OS) and a plurality of processes on the OS,
“The software 121 is provided to govern the operations of the image forming apparatus 101, and includes an OS 123, an application program 129, and so forth” (Ohgishi [0073])

“The OS 123 is fundamental software provided to manage and/or control operations of the hardware and/or the software of the image forming apparatus 101” (Ohgishi [0074])

the plurality of processes including a virtual storage device and an application;
“the OS-management-memory-region managing unit 125 generates the window region, which is a common address space provided so that the OS side (kernel) can access the user space when the image forming apparatus 101 is started, and the kernel can access a non-managed region through the use of the window region” (Ohgishi [0076] the kernel with the window region would be the virtual storage device)

“The application program 129 is a program used by the image forming apparatus 101 in performing operations. For example, the application program 129 includes the scanner 

allocating a portion of the memory, which is managed by the OS as an OS-managed area; managing another portion of the memory, which is mounted on the computer, but is not managed by the OS, as an OS-unmanaged area;
“In the memory management device, a physical memory space is divided into a management region that can be managed by the OS and a non-management region that is not managed by the OS. The memory management device includes an OS-management-memory-region managing unit that assigns the management region to a virtual memory space and that can acquire and/or free a memory space included in the management region, and an OS-non-management-memory-region managing unit (IOMEM) that assigns the non-management region to the virtual memory space and that allows an application program to acquire and/or free a memory space included in the non-management region” (Ohgishi [0042])

“In a known memory management system, the entire memory space except part thereof, such as a region used for I/O, is managed by the OS-management-memory-region managing unit 125. However, in the image forming apparatus of the above-described embodiment, only a part of the region, which is used by the kernel, a program, and so forth, is managed by the OS-management-memory-region managing unit 125” (Ohgishi [0075])

“The IOMEM (OS-non-management-memory-region managing unit; OS-non-management-region access means) 127 is the most characteristic functional unit according to an embodiment of the present invention. Namely, the IOMEM defines a memory region that is not managed by the OS (except the I/O region) and assigns the memory region (OS-non-management-memory region) to the virtual memory space” (Ohgishi [0077])

allocating a first physical area of the OS- managed area of the memory to the application;
“in the image forming apparatus of the above-described embodiment, only a part of the region, which is used by the kernel, a program, and so forth, is managed by the OS-management-memory-region managing unit 125” (Ohgishi [0075])

allocating a second physical area, which is different than the first physical area, of the OS-unmanaged area of the memory to the virtual storage device;
“the IOMEM defines a memory region that is not managed by the OS (except the I/O region) and assigns the memory region (OS-non-management-memory region) to the virtual memory space” (Ohgishi [0077])


“The OS-management-memory-region managing unit 125 defines and assigns a memory region managed by the OS, finds and acquires a free region upon receiving a request to use the memory, the request being transmitted from a program or the like, and frees the region when the use of the memory is finished” (Ohgishi [0075] the acquired free region would be different from the first and second physical area and is to be used as the window region)

“the OS-management-memory-region managing unit 125 generates the window region, which is a common address space provided so that the OS side (kernel) can access the user space when the image forming apparatus 101 is started, and the kernel can access a non-managed region through the use of the window region” (Ohgishi [0076] see fig. 2B and 2C, window region is a continuous physical area used by the virtual storage device)

performing direct memory access (DMA) transfer between the virtual storage device and the application by using the continuous third physical area in the OS-managed area.
“when referencing the DMA-transferred data through a user application, cache invalid processing is performed to synchronize a CPU cache and real memory. The window region is provided to perform the cache invalid processing as a virtual address. If no window region is provided, the window region should be dynamically defined and freed so as to maintain coherency, which affects the processing performance” (Ohgishi [0054])

“The minimum size of the window region is determined based on the region provided to execute the above-described DMA transfer and the region used to perform cache invalid processing so as to maintain the cache coherency” (Ohgishi [0055])







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohgishi (published September 02, 2010) as applied to claim 1 above, and further in view of Sato et al. (US 2011/0138160) (hereinafter Sato) (published June 09, 2011).
Regarding Claim 3, Ohgishi disclosed the computer of claim 1, and further discloses information indicating whether or not an area is the OS-managed area, for each area of the memory.
“S11: When the power of the image forming apparatus 101 is turned on, the OS 123 starts operating and the OS-management-memory-region managing unit 125 defines part of the region of the main memory 119 as the OS-management memory region” (Ohgishi [0083])

“S13: The IOMEM 127 maps the remaining memory region from the main memory for the successive use of the large-capacity memory so that the large-capacity memory can be used by the user program” (Ohgishi [0084])

But does not explicitly state further comprising: a boot disk, wherein the boot disk stores a mapping table for managing a virtual leading address of the OS. Sato discloses further comprising: a boot disk, wherein the boot disk stores a mapping table for managing a virtual leading address of the OS.
“The ROM 38 stores software resources; for instance, as storage software resources, a BIOS (Basic Input Output System) 60, a boot loader 62 as the initial program loader, an address mapping table 64 to be used by the processor core 52, an address mapping table 66 to be used by the processor core 54, an address mapping table 68 to be used by the processor core 56, an address mapping table 70 to be used by the processor core 58, and an embedded OS program 72 and a RAID management program 74 as the processing-target programs of the processor core 52” (Sato [0029])

“The address mapping tables 64, 66, 68, 78 are address mapping tables for mapping a logical address that is designated during the processing of each processor core 52 to 58 starting up the boot loader 62 to a physical address showing the actual storage destination of the embedded OS program 72 and the RAID management program 74” (Sato [0030])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the ROM storing mapping tables in Sato to yield the predictable results of a faster boot by having the location of the OS indicated and not needing to search for it.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohgishi (published September 02, 2010) and Sato (published June 09, 2011) as applied to claim 3 above, and further in view of Coburn et al. (US 2018/0081816) (hereinafter Coburn) (published March 22, 2018).
Regarding Claim 4, the combination of Ohgishi and Sato disclosed the computer of claim 3 but does not explicitly state wherein the continuous physical areas are secured from the OS- managed area by the processor using a function of a huge page. Coburn discloses wherein the continuous physical areas are secured from the OS- managed area by the processor using a function of a huge page.
“memory allocated 305 may correspond to a huge page, and contiguous memory corresponding to the huge page may be allocated in physical memory 325 as well as virtual memory 315” (Coburn [0032])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the use of huge pages in Coburn with the combination of Ohgishi and Sato to yield the predictable results of reducing overhead. “the benefits of huge pages for data that resides in DRAM may be maintained while the cost of page faults may also be reduced by completing the fault handler process after transferring the small page. For example, using huge pages may provide the advantage of reducing resource overhead because tracking data at a larger granularity enables a smaller page table having fewer entries” (Coburn [0029]).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohgishi (published September 02, 2010), Sato (published June 09, 2011), and Coburn (published March 22,  as applied to claim 4 above, and further in view of Dmitrovich et al. (US 2005/0165837) (hereinafter Dmitrovich) (published July 28, 2005).
Regarding Claim 5, the combination of Ohgishi, Sato, and Coburn disclosed the computer of claim 4, and Coburn further discloses wherein the memory stores a huge-page-number management table for managing the reserved number of huge pages and the allocated number of huge pages for the size of the huge page in order to manage a respective physical area of the OS-managed area, and
“FIG. 3A depicts an example of a page table 320 for mapping virtual memory 310 to physical memory 330 according to implementations of the present disclosure. The page tables 320 may be data structures that contain a list of memory mappings for a process and may be used to track associated resources. For example, each process may have its own set of page tables. The virtual address space, e.g., virtual memory 310, may be divided into pages, which may be a contiguous span of addresses of a particular size. The pages may be structured such that the starting address of a page is a multiple of the page size. As described above, the MMU 230 may use the page table 320 to interpret virtual addresses of pages from virtual memory 310 and identify corresponding physical addresses of page frames in physical memory 330” (Coburn [0026])

But does not explicitly state an OS-unmanaged management table for managing information corresponding to a leading physical address of the OS-unmanaged area of the memory and a respective physical address allocated to the virtual storage device. Dmitrovich discloses an OS-unmanaged management table for managing information corresponding to a leading physical address of the OS-unmanaged area of the memory and a respective physical address allocated to the virtual storage device.
“the special file that was created is memory mapped (mmap-ed), whereupon the operating system returns an address of address space 775 that is memory mapped to the newly created special file. At step 780, either a new map table 785 or the existing mapping table (see map 615 in FIG. 6) is initialized in order to inform the JIT compiler of the newly created JIT address space” (Dmitrovich [0057] Ohgishi discloses the use of MMAP to define the OS-unmanaged area)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the creation of a new map table corresponding to the new area in Dmitrovich 

Regarding Claim 6, Ohgishi further discloses wherein the processor is configured to: refer to the mapping table to determine whether a target area is the OS-managed area,
“The example memory maps shown in FIGS. 3A-3C illustrate that a common memory region (OS-non-management region) can be increased by reducing the window region to the minimum, as is the case with the second embodiment” (Ohgishi [0056] also see fig. 2A-2C and 3A-3C)

Dmitrovich further discloses when the target area is not the OS-managed area, allocate physical addresses corresponding to a required size from the allocated physical address of the OS-unmanaged management table, from the virtual leading address of the mapping table and updates the allocated physical address of the OS-unmanaged management table, and
“At step 680, the JIT compiler allocates pages within JIT address space 645 for storing the code resulting from compiling the code. At step 685, the JIT compiler compiles the code and writes the resulting compiled code to the allocated pages that reside within the JIT address space. At step 690, mapping data such as the program name (i.e., method name) and the address range are written to mapping data 615 and processing returns to the routine that called the JIT compiler at 695” (Dmitrovich [0051])

Coburn further discloses when the target area is the OS-managed area, refer to the huge-page-number management table to select a huge page having a size larger than the required size, allocate a physical area secured by the selected huge page from the virtual leading address of the mapping table, and update the allocated number in the huge-page-number management table.
“The kernel driver may reserve physical memory in contiguous regions that are multiples of huge pages for the cache in DRAM. When an application needs additional memory, the kernel driver may allocate space in huge page multiples, i.e., in multiples of the size of a huge page” (Coburn [0027])

“The page tables may be updated to create a valid PTE by updating the PTE associated with the page to point to the location in the main memory of the page” (Coburn [0031])




Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive.
Applicant Argues:
a)	However, Ohgishi does not disclose “allocate a second physical area, which is different than the first physical area, of the OS-unmanaged area of the memory to the virtual storage device,” and does not disclose “allocate a third physical area of the OS-managed area, which is different than the first physical area and the second physical area and is a continuous physical area, to a first process which is used by both the virtual storage device and the application,” as set forth in claim 1. Ohgishi et al. also do not disclose “perform direct memory access (DMA) transfer between the virtual storage device and the application by using the continuous third physical area in the OS-managed area,” as set forth in claim 1. In other words, Ohgishi does not disclose a third physical area allocated to a process that uses both the virtual storage device and the application and uses the third physical area for data transfer.
With respect to (a), Ohgishi discloses the first area as an area for an application under the OS-managed area, and the second area as a memory region not managed by the OS and is assigned to a virtual memory space. The third region is a free region within the OS-managed space and would be different from the first or second region. This free region is being used as the window region and Ohgishi further shows DMA being performed using this region. See rejection above.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SIDNEY LI/Examiner, Art Unit 2136                  

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136